Title: From Thomas Jefferson to Joel Barlow, 9 July 1806
From: Jefferson, Thomas
To: Barlow, Joel


                        
                            Dear Sir
                            
                            Washington July 9. 06.
                        
                        Yours of July 5. has been recieved. while at Monticello I packed up 4. large boxes containing between 70. &
                            80. volumes of newspapers, pamphlets &c to be forwarded to this place. I now inclose you an exact list of them,
                            and I had the packing boxes so made, that when you recieve them, after taking off the covers, the boxes may be turned on
                            their sides & set one on another, as bookpresses in your room, for the convenience of consultation. they are not yet
                            arrived, & so rare are opportunities by water between Richmond & this place, during summer, that I think it possible
                            they may not arrive before I leave this place, which will be the latter part of this month, to return again the 1st. of
                            October. at that period I shall be able to add to them some volumes of Manuscript materials which are here. I think mr
                            Baldwin has been in the habit of taking notes of transactions during the whole course of his public service. to these will
                            be added mr Madison’s materials, and all the offices will be open to you. I sincerely wish to see you occupied on these
                            papers while they are yet within our power, perfectly satisfied they will be put into the most judicious form to convey
                            useful information to the nation & to posterity. Accept my friendly salutations & assurances of great esteem
                            & respect.
                        
                            Th: Jefferson
                            
                        
                    